Citation Nr: 1639338	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  15-01 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for a left foot callus with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active service from February 1952 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

During the entire appeal period, the Veteran's left foot disability has been manifested by a tender and painful callus as well as x-ray findings of degenerative arthritis in multiple joints of the left foot.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, during the entire appeal period, the criteria for an evaluation of 10 percent for left foot callus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 7819, 7804 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, during the entire appeal period, the criteria for a separate evaluation of 10 percent for degenerative arthritis of the left foot have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5003 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.   

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for left foot callus with degenerative arthritis.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's left foot callus with degenerative arthritis has been evaluated as noncompensably disabling pursuant to Diagnostic Codes 7819-5003 for benign skin neoplasms and degenerative arthritis.  

Pursuant to Diagnostic Code 7819, benign skin neoplasms are to be rated as disfigurement of the head, face or neck (Diagnostic Code 7800); or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or as impairment of function of the affected part.  See 38 C.F.R. Part 4, Diagnostic Code 7819.  

Under the revised criteria effective October 23, 2008, Diagnostic Code 7801 provides ratings of 10 percent, 20 percent, 30 percent, and 40 percent for burn or other scars (not on the head, face, or neck) that are deep and nonlinear, depending on the size of the area involved.  Diagnostic Code 7802 provides a maximum 10 percent rating for a burn or other scars that are superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  The revised criteria eliminated Diagnostic Code 7803.  Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are painful or unstable.  Note (1) provides that an unstable scar is where, for any reason, there is frequent loss of covering of skin over the scar.  Under Code 7805, scars are evaluated for any disabling effects not considered in a rating under Codes 7800 to 7804 under an appropriate other Code.

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations shall be rated as 20 percent disabling, and involvement of two or more major joints or two or more minor joint groups without occasional incapacitating exacerbations shall be rated as 10 percent disabling.  The 20 percent and 10 percent ratings based on X-ray findings without limitation of motion will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under 38 C.F.R. § 4.45 (f) (2015), for the purpose of rating disability from arthritis, the only major joints are the shoulder, elbow, wrist, hip, knee, and ankle. Additionally, multiple arthritic involvements of the interphalangeal joints, or of the metatarsal joints, or of the tarsal joints establish that area (interphalangeal, metatarsal, or tarsal) as a minor joint group. 

VA treatment records indicate that the Veteran underwent surgery for a neuroma in 2004 and developed a callus in the left foot at the area where the neuroma surgery was performed.  However, earlier VA medical records noted diffuse callus formation #2 through #4, left greater than right, on plantar feet.  VA podiatrist in March 2012 noted that the Veteran had severe neuropathy that was causing the bone to plantar grade creating the callus formation of the sub third metatarsophalangeal joint on the left and prescribed a soft inlay with metatarsal ray bar for the callus area to fit into the Veteran's normal shoes.

The Veteran underwent VA examination in December 2012 at which time the examiner noted a thick left foot plantar callus at the metatarsal area which was tender on deep palpation.  The examiner also noted a 2005 diagnosis of degenerative arthritis and indicated that left foot degenerative arthritis was documented in multiple joints of the left foot.  The Veteran reportedly used a cane on a regular basis.  The examiner noted that due to the Veteran's foot condition, he could not carry, lift and move heavy objects or stand or walk a long time or for a long distance.  

VA treatment records indicate that the Veteran's sub-third metatarsophalangeal joint of the left foot with hyperkeratotic tissue was painful on palpation.  

The Veteran underwent VA peripheral nerve examination in January 2015 at which time the Veteran reported that he had Morton's neuroma removed from his left foot by a private orthopedic ten years prior.  On examination, the Veteran had a callus approximately 5 millimeters on the plantar portion of his left foot.  The area was non-tender on palpation.  The examiner noted that the Veteran had regular appointments with Podiatry and underwent debriding which kept the callus area small.  The examiner noted that the Veteran was limping and used a cane.  The examiner determined that the Veteran's left foot callus with degenerative arthritis was less likely than not the cause of his peripheral neuropathy of his left foot.  

The Board finds that an evaluation of 10 percent is warranted for the Veteran's painful callus pursuant to Diagnostic Code 7804; however, an evaluation higher than the 10 percent is not warranted.  The Veteran's left foot callus has not been described as deep at any time and as the Veteran has only one left foot callus, a higher rating for more than two scars is not possible.  38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7804 (2015).  

In addition, as the December 2012 VA examiner noted that the Veteran's arthritis, per x-ray findings, affected multiple joints of the left foot, by resolving all reasonable doubt in the Veteran's favor, the Board finds that a separate 10-percent rating pursuant to Diagnostic Code 5003 based on radiological evidence of arthritis involving two or more minor joint groups is warranted.  An evaluation higher than 10 percent pursuant to Diagnostic 5003, however, is not warranted as there has been no evidence of occasional incapacitating exacerbations.

The Board has also considered whether other Diagnostic Codes may apply in this case.  Under 38 C.F.R. § 4.72, Diagnostic Code 5284 for "other" foot injury, a 10 percent rating is prescribed for moderate impairment due to foot injury, a 20 percent rating is prescribed for moderately severe impairment due to foot injury, a 30 percent rating is prescribed for severe impairment due to foot injury, and a 40 percent rating is prescribed for loss of use of the foot.  Words such as moderate and severe are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

The evidence does not show a functional limitation of the foot other than by pain which is already contemplated by the separate 10 percent ratings.  Although the December 2012 VA examiner noted that the Veteran could not carry, lift and move heavy objects or stand or walk a long time or for a long distance, and that at the January 2015 VA examination, the Veteran states that he had to use a cane to ambulate due to balance and to relieve weight from left foot, there has not been shown to be any evidence of muscle weakness or atrophy that would be suggestive of a moderate foot disability under Diagnostic Code 5284.  No foot deformity is shown on clinical findings that would be suggestive of any more than minor disability.  Further, the Board notes that in September 2014, the Veteran reported that he exercised a lot, played a lot of gulf, and was walking on the treadmill but had to stop because he could not breathe.  Although the Veteran has reported pain during a number of his VA treatment visits, it has always been due to nonservice-connected neuropathy of both feet and not due to his callus.

Thus, a higher rating is not shown to be warranted under Diagnostic Code 5284.  

For the reasons described, the Board finds that Diagnostic Codes 7819-5003 are the appropriate diagnostic codes for the purposes of evaluating the Veteran's left foot callus disability and that his symptoms of painful callus, including on prolonged standing and walking, warrant a 10 percent rating from initial entitlement as well as a separate 10 percent rating for x-ray evidence of degenerative arthritis in multiple joints of the left foot.  

The discussion above reflects that the symptoms of the Veteran's left foot callus with degenerative arthritis are contemplated by the applicable rating criteria.  The effects of his disability, including pain, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.  Although the December 2012 VA examiner noted that the Veteran's left foot condition had a functional impact on the Veteran's physical and sedentary employment, there record does not demonstrate, and the Veteran has not contended, that his left foot callus with degenerative arthritis precludes employment.



ORDER

Entitlement to an initial 10 percent evaluation, but no higher, for a left foot callus is granted subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a separate 10 percent evaluation, but no higher, for degenerative arthritis in multiple joints of the left foot is granted subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


